Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 11/03/2021 ("11-03-21 OA"), the Applicant (i) amended the independent claim 7 to include the limitations of the previously-indicated allowable claim 8 and then canceled claim 8, (ii) amended independent claims 1, 7, 10 and 11 and (iii) amended the title on 01/20/2022.
Currently, claims 1-7 and 9-13 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 11-03-21 OA.
Applicant's amendments to claim 11 have overcome the objection to claim 11 set forth on page 3 under line item number 2 of the 11-03-21 OA.
Applicant's amendments to claims 1, 7 and 10 have overcome the 35 U.S.C. 112(b) rejection of claims 1-13 set forth starting on page 3 under line item number 3 of the 11-03-21 OA.
Applicant's amendments to the independent claim 7 including the limitations of the previously-indicated allowable claim 8 have overcome the 35 U.S.C. 102(a)(1)/103 rejections of claim 7 as being anticipated by or obvious over Kim set forth starting on page 5 under line item number 4 of the 11-03-21 OA.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
a protective layer comprising a protective film, a third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film, and a release layer provided on a surface opposite to the surface facing the protective film of the third antistatic layer,
wherein the base layer and the protective layer are bonded by an adhesive layer so that the second antistatic layer and the release layer face each other;
surface resistance of the adhesive layer surface in contact with the release layer is greater than or equal to 109 [Symbol font/0x57]/sq and less than or equal to 5x1012 [Symbol font/0x57]/sq; and
the adhesive layer has a relative dielectric constant of 3.5 or greater under 100 kHz. 
Claims 2-6 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 7 is allowed, because the independent claim 7 has been amended to include the limitations of the previously-indicated allowable claim 8 as stated starting on page 8 under line item number 5 of the 11-03-21 OA. 
Claim 9 is allowed, because it depends from the allowed independent claim 7.

Independent claim 10 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 10, 
a protective layer comprising a protective film, a third antistatic layer and a fourth antistatic layer each provided on opposing surfaces of the protective film, and a release layer provided on a surface opposite to the surface facing the protective film of the third antistatic layer,
wherein the base layer and the protective layer are bonded by an adhesive layer so that the second antistatic layer and the release layer face each other;
surface resistance of the adhesive layer surface in contact with the release layer is greater than or equal to 109 [Symbol font/0x57]/sq and less than or equal to 5x1012 [Symbol font/0x57]/sq; and
the adhesive layer has a relative dielectric constant of 3.5 or greater under 100 kHz. 

Independent claim 11 is allowed, because it refers to the allowed independent claim 1. 
Claims 12-13 are allowed, because they depend from the allowed independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        26 January 2022